EXHIBIT 10.L

VALLEY NATIONAL BANCORP

2004 DIRECTOR RESTRICTED STOCK PLAN

(Adopted by the Board of Directors on August 17, 2004)

(Approved by Shareholders on April 6, 2005)

(As Amended by the Board of Directors on February 10, 2009)

(As Amended by the Board of Directors on January 29, 2014)

 

1. Purpose

The purpose of this 2004 Director Restricted Stock Plan (the “Plan”) of Valley
National Bancorp (the “Company”) is to increase ownership interest in the
Company of Nonemployee Directors whose services are considered essential to the
Company’s continued progress and to provide a further incentive for attracting
and retaining directors of the Company. This Plan provides for the payment of
shares of restricted Common Stock to Nonemployee Directors who elect to receive
restricted Common Stock in lieu of cash retainer and meeting fees. The
effectiveness of this Plan is conditioned upon shareholder approval of the Plan,
and no shares shall be issued hereunder prior to the date on which the
shareholders of the Company approve the Board’s adoption. Effective as of
April 1, 2014, the Plan is hereby amended to provide that no additional Fees may
be contributed by a Participant and no contributions of shares of Common Stock
will be made to the Plan after such date. The Plan will terminate after the
Restricted Stock remaining under the Plan as of April 1, 2014 vests and is
delivered pursuant to the Plan or is forfeited pursuant to the Plan.

 

2. Definitions

In addition to the terms defined in Section 1 above, the following terms used in
the Plan shall have the meanings set forth below:

“Administrator” shall mean the Compensation and Human Resources Committee of the
Board.

“Annual Retainer Fee” means the annual retainer fee payable to a Nonemployee
Director under the Company’s compensation policies for directors in effect from
time to time.

“Award Date” means the date of an annual stockholders meeting or such other date
as determined by the Board.

“Bank” means Valley National Bank, a Subsidiary.

“Board” means the Board of Directors of the Company.

“Change in Control” means any of the following events, as determined by the
Board: (i) when the Company or a Subsidiary acquires actual knowledge that any
person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act), other than an affiliate of the Company or a Subsidiary or an employee
benefit plan established or maintained by the Company, a Subsidiary or



--------------------------------------------------------------------------------

any of their respective affiliates, is or becomes the beneficial owner (as
defined in Rule 13d-3 of the Exchange Act) directly or indirectly, of securities
of the Company representing more than twenty-five percent (25%) of the combined
voting power of the Company’s then outstanding securities (a “Control Person”),
(ii) upon the first purchase of the Company’s common stock pursuant to a tender
or exchange offer (other than a tender or exchange offer made by the Company, a
Subsidiary or an employee benefit plan established or maintained by the Company,
a Subsidiary or any of their respective affiliates), (iii) upon the approval by
the Company’s shareholders of (A) a merger or consolidation of the Company with
or into another corporation (other than a merger or consolidation which is
approved by at least two-thirds of the Continuing Directors (as hereinafter
defined) or the definitive agreement for which provides that at least two-thirds
of the directors of the surviving or resulting corporation immediately after the
transaction are Continuing Directors (in either case, a “Non-Control
Transaction”)), (B) a sale or disposition of all or substantially all of the
Company’s assets or (C) a plan of liquidation or dissolution of the Company,
(iv) if during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board (the “Continuing Directors”) cease
for any reason to constitute at least two-thirds thereof or, following a
Non-Control Transaction, two-thirds of the board of directors of the surviving
or resulting corporation; provided that any individual whose election or
nomination for election as a member of the Board (or, following a Non-Control
Transaction, the board of directors of the surviving or resulting corporation)
was approved by a vote of at least two-thirds of the Continuing Directors then
in office shall be considered a Continuing Director, or (v) upon a sale of
(A) common stock of the Bank if after such sale any person (as such term is used
in Section 13(d) and 14(d)(2) of the Exchange Act) other than the Company, an
employee benefit plan established or maintained by the Company or a Subsidiary,
or an affiliate of the Company or a Subsidiary, owns a majority of the Bank’s
common stock or (B) all or substantially all of the Bank’s assets (other than in
the ordinary course of business). No person shall be considered a Control Person
for purposes of clause (i) above if (A) such person is or becomes the beneficial
owner, directly or indirectly, of more than ten percent (10%) but less than
twenty-five percent (25%) of the combined voting power of the Company’s then
outstanding securities if the acquisition of all voting securities in excess of
ten percent (10%) was approved in advance by a majority of the Continuing
Directors then in office or (B) such person acquires in excess of ten percent
(10%) of the combined voting power of the Company’s then outstanding voting
securities in violation of law and by order of a court of competent
jurisdiction, settlement or otherwise, disposes or is required to dispose of all
securities acquired in violation of law.

“Common Stock” means the common stock of the Company.

“Disability” means that a Participant is determined to be unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, as
determined in the sole discretion of the Administrator.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fees” shall mean Meeting Fees and/or Annual Retainer fees.



--------------------------------------------------------------------------------

“Meeting Fees” means the fees payable to a Nonemployee Director for attendance
at regular meetings of the Board.

“Nonemployee Director” means an individual who is a member of the Board, but who
is not an employee of the Company or any of its subsidiaries.

“Participant” means a Nonemployee Director who has elected to receive Restricted
Stock in lieu of cash Fees.

“Restricted Stock” means the Common Stock awarded to a Participant pursuant to
Sections 5(a) and 5(b) of the Plan that is subject to the vesting restrictions
set forth in Section 5(d).

“Subsidiary” means any corporation in an unbroken chain of corporations,
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

3. Administration

The Plan shall be administered by the Administrator. The Administrator shall
have all of the powers necessary to enable it to properly carry out its duties
under the Plan. Not in limitation of the foregoing, the Administrator shall have
the power to construe and interpret the Plan and to determine all questions that
shall arise thereunder. The Administrator shall have such other and further
specified duties, powers, authority and discretion as are elsewhere in the Plan
either expressly or by necessary implication conferred upon it. The
Administrator may appoint such agents as it may deem necessary for the effective
performance of its duties, and may delegate to such agents such powers and
duties as it may deem expedient or appropriate that are not inconsistent with
the intent of the Plan. The decision of the Administrator upon all matters
within its scope of authority shall be final and conclusive on all persons,
except to the extent otherwise provided by law.

 

4. Shares Available

The maximum number of shares of Common Stock that may be delivered under the
Plan shall equal three hundred sixty-four thousand six hundred fifty-two
(364,652). Such shares shall be subject to adjustment or substitution pursuant
to Section 6 herein. If any shares of Restricted Stock awarded hereunder are
canceled, lapse or forfeited in accordance with the provisions of Section 5
herein, then such shares shall again be available for delivery under the Plan.
Shares delivered under the Plan may be original issue shares, treasury stock or
shares purchased in the open market or otherwise, all as determined by the Chief
Financial Officer of the Company (or the Chief Financial Officer’s designee)
from time to time. Effective April 1, 2014, no additional contributions of
shares of Common Stock will be made to the Plan.



--------------------------------------------------------------------------------

5. Restricted Stock Awards

(a) Awards for Annual Retainer Fee and Meeting Fees. Any cash Fees that a
Participant elects to forego in exchange for shares of Common Stock shall be
payable in the form of whole shares of Restricted Stock. The total number of
shares of Restricted Stock to be issued under this Section 5(a) to a Participant
in lieu of cash Fees shall be determined by dividing such foregone Fees by the
product of 100% (or such other percentage as is determined by the Administrator)
and the closing stock price in dollars per share of the Common Stock on the
applicable Award Date (or as of such other date as is determined by the
Administrator). Effective April 1, 2014, no additional contributions of Fees may
be made under the Plan.

(b) Accumulation of Fees. In its sole discretion, the Administrator may elect to
permit Participants to forego Fees throughout an entire fiscal year of the
Company and to have Restricted Stock awarded at the beginning of such year
pursuant to the formula set forth in Section 5(a), if the Participant is still a
member of the Board at the end of such year. In that event, then any shares of
Restricted Stock that are to be awarded may, if the Administrator elects, be
increased by a ratable number to reflect any dividends that were declared and
paid with respect to Common Stock during the accumulation period.

(c) No Fractional Shares. In no event shall the Company be obligated to issue
fractional shares under this Section, but instead shall pay any such fractional
share in cash based on the closing stock price of the Common Stock on the Award
Date.

(d) Vesting. Except as otherwise provided in this Section 5(d), shares of
Restricted Stock shall not become vested until the fifth anniversary of the
applicable Award Date (the “Vesting Date”). If the Participant ceases to serve
as a Nonemployee Director before the Vesting Date due to the Participant’s death
while a member of the Board, the Participant’s resignation from the Board due to
a Disability, the Participant’s inability to stand for re-election due to age
restrictions, or the Participant’s failure to be re-elected after standing for
re-election, or if there is a Change in Control prior to the Vesting Date (each
of the foregoing an “occurrence”), then the shares shall become fully vested as
of the date of such occurrence. If the Participant ceases to serve as a
Nonemployee Director prior to the Vesting Date for any reason other than any of
the foregoing occurrences, then the unvested Restricted Stock shall be forfeited
as of the date of such cessation of service. Notwithstanding anything else to
the contrary in this paragraph or elsewhere in the Plan, or in a written
agreement with a Participant, the Administrator in its sole and absolute
discretion shall have the right to accelerate the vesting of some or all of a
Participant’s Restricted Stock at any time from the Award Date until the date of
the Participant’s cessation of service as a Nonemployee Director. A Participant
may not sell, transfer or otherwise dispose of any such shares of Restricted
Stock until they become vested; however, the Participant shall have the right to
receive dividends with respect to the shares and to vote the shares prior to
vesting.

 

6. Adjustments in Authorized Shares

In the event of any change in corporate capitalization, such as a stock split,
or a corporate transaction, such as any merger, consolidation, separation,
including a spin-off, or other distribution of stock or property of the Company,
any reorganization (whether or not such reorganization comes within the
definition of such term in Section 368 of the Internal Revenue



--------------------------------------------------------------------------------

Code of 1986, as amended) or any partial or complete liquidation of the Company,
such adjustment shall be made in the number and class of shares of Common Stock
which may be delivered under the Plan, as may be determined to be appropriate
and equitable by the Administrator, in its sole discretion, to prevent dilution
or enlargement of rights.

 

7. Resales of Shares

The Company may impose such restrictions on the sale or other disposition of
shares issued under this Plan as the Administrator deems necessary to comply
with applicable securities laws. Certificates for shares issued under this Plan
may bear such legends as the Company deems necessary to give notice of such
restrictions. The Company will retain custody of all shares of Common Stock
granted hereunder in escrow until such time as the retained shares become
vested.

 

8. Compliance with Law and Other Conditions

No shares shall be issued under this Plan prior to compliance by the Company, to
the satisfaction of its counsel, with all applicable laws. The Company shall not
be obligated to (but may in its discretion) take any action under applicable
federal or state securities laws (including registration or qualification of the
Plan or the Common Stock) necessary for compliance therewith in order to permit
the issuance of shares hereunder, except for actions (other than registration or
qualification) that may be taken by the Company without unreasonable effort or
expense and without the incurrence of any material exposure to liability.

 

9. Amendment, Modification and Termination of the Plan

The Board shall have the right and power at any time and from time to time to
amend the Plan in whole or in part and at any time to terminate the Plan;
provided, however, that an amendment to the Plan may be conditioned on the
approval of the stockholders of the Company if and to the extent the Board
determines that stockholder approval is necessary or appropriate. No
termination, amendment, or modification of the Plan shall adversely affect in
any material way any Restricted Stock award previously granted under the Plan,
without the written consent of the affected Participant.

 

10. Obligations Unfunded and Unsecured

The Plan shall at all times be entirely unfunded, and no provision shall at any
time be made with respect to segregating assets of the Company or any subsidiary
(including Common Stock) for payment of any amounts or issuance of any shares of
Common Stock hereunder. No Participant or other person shall own any interest in
any particular assets of the Company or any subsidiary (including Common Stock)
by reason of the right to receive payment under the Plan, and any Participant or
other person shall have only the rights of a general unsecured creditor of the
Company with respect to any rights under the Plan. Nothing contained in this
Plan and no action taken pursuant to the provisions of this Plan shall create or
be construed to create a trust of any kind, or a fiduciary relationship amongst
the Company, any subsidiary, and the Participants, their designated
beneficiaries or any other person. Any funds which may be invested under the



--------------------------------------------------------------------------------

provisions of this Plan shall continue for all purposes to be part of the
general funds of the Company and no person other than the Company shall by
virtue of the provisions of this Plan have any interest in such funds. If the
Company decides to establish any accrued reserve on its books against the future
expense of benefits payable hereunder, such reserve shall not under any
circumstances be deemed to be an asset of the Plan. It is intended that this
Plan not be subject to the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, as the Restricted Stock granted hereunder is subject
to a substantial risk of forfeiture.

 

11. Miscellaneous

(a) Nothing in the Plan shall be construed as conferring any right upon any
Participant to continue as a member of the Board.

(b) To the extent not preempted by federal law, the Plan and all rights and
agreements hereunder shall be construed in accordance with and governed by the
laws of New Jersey, without regard to conflicts of law provisions.

(c) In the event any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.

(d) By electing to participate in the Plan, Participants shall be deemed
conclusively to have accepted and consented to all terms of the Plan, as amended
from time to time, and all actions or decisions made or to be made by the
Company, the Board, or the Administrator with regard to the Plan. Such terms and
consent shall also apply to, and be binding upon, the beneficiaries,
distributees and personal representatives and other successors in interest of
each Participant.